Case 5:18-cv-00208-FMO-KK Document 49 Filed 09/25/19 Page 1of1 Page ID #:356

CENTER FOR DISABILITY ACCESS

Phyl Grace SBN 171771

Mail: PO Box 262490, San Diego, CA 92196

Deliveries: 9845 Erma Road, Suite 300, San Diego, CA 92131
Phone; (858) 375-7385, Fax: (888) 422-5191

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

CASE NUMBER:
Samuel Love
5:18-CV-00208-FMO-KK
Plaintiff(s)
Vv.
Manuel R. Cardenas et.al. STIPULATION REGARDING
SELECTION OF PANEL MEDIATOR

Defendant(s),

CHECK ONLY ONE BOX:
The parties stipulate that Daniel Turner may serve as the Panel

 

Mediator in the above-captioned case. Plaintiff has obtained the Panel Mediator’s consent to
conduct the mediation.

[] The parties request that the ADR Program staff assign to the above-captioned case a Panel
Mediator with expertise in the following area of law:

 

Dated: September 23, 2019 ‘sf Phyl Grace

 

Attorney For Plaintiff Samuel Love

 

Dated:

 

Attorney For Plaintiff

Dated: September 23, 2019 Manuel R. Cardenas ( Pro Per) DBT

Attorney For Defendant Manuet re afcenas

 

 

Dated: September 23, 2019 isi Robert C. Chandler

 

Attorney For Defendant Margarita Arriaga

 

Attorney for Plaintiff to electronically file original document,

 

ADR-02 (OL/L2) STIPULATION REGARDING SELECTION OF PANEL MEDIATOR Page 1 of |
